Citation Nr: 1800995	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has now been transferred to the RO in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at an October 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a December 2017 statement, the expressly declined to waive AOJ consideration of new evidence and requested the case be remanded to the AOJ for consideration of new evidence in the first instance.  The AOJ last adjudicated the issues on appeal in an October 2011 statement of the case.  The Board notes that since that time, additional new evidence relevant to the issues on appeal has been added to the claims file.  This evidence includes an October 2016 submission of photographs of in-service activities; a November 2016 submission of articles on Camp Lejeune and herbicide exposure in the Republic of Vietnam; November 2016 disability benefit questionnaires for skin and ears; a December 2016 submission of private medical records; a September 2017 VHA regarding hearing loss and tinnitus; and a December 2017 statement by the Veteran.  Therefore, the Board finds that AOJ should adjudicate the new evidence, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issues on the title page, considering, in the first instance, new evidence in the claims file, including an October 2016 submission of photographs of in-service activities; a November 2016 submission of articles on Camp Lejeune and herbicide exposure in the Republic of Vietnam; November 2016 disability benefit questionnaires for skin and ears; a December 2016 submission of private medical records; a September 2017 VHA regarding hearing loss and tinnitus; and a December 2017 statement by the Veteran now included in the claims file.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

